 Case 5:18-cr-50066-TLB Document 67         Filed 05/27/21 Page 1 of 6 PageID #: 481




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                         CASE NO. 5:18-CR-50066-TLB-1

DUSTIN SLACK                                                              DEFENDANT

                                OPINION AND ORDER

      Currently before the Court is Defendant Dustin Slack’s pro se Motion for

Compassionate Release (Doc. 63).        The Court directed the Government to file a

response, and the Government did so, along with Mr. Slack’s medical records (Docs. 65

& 66). Now that the Motion is ripe and having reviewed all of these filings, the Court

DENIES the Motion for the reasons explained below.

                                  I. BACKGROUND

      Mr. Slack pleaded guilty to Count Two of the Indictment for knowingly and

intentionally possessing with intent to distribute more than 50 grams of a mixture or

substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(viii). Mr. Slack’s total offense level was a 31 and as a

career offender his criminal history category was a VI, which generated a Guideline range

of 188 to 235 months. See Doc. 44, p. 131. The Court varied downward and sentenced

Mr. Slack to 130 months on Count Two. (Doc. 58).

      Mr. Slack is now 35 years old and has served approximately 31 months of his

original sentence. He seeks compassionate release under 18 U.S.C. § 3582(c)(1) due to

his hypertension, mental illness, and the threat of COVID-19.




                                           1
 Case 5:18-cr-50066-TLB Document 67             Filed 05/27/21 Page 2 of 6 PageID #: 482




                                  II. LEGAL STANDARD

       The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction

directly from the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i). If

one of these threshold requirements is satisfied, the court may grant a defendant’s motion

for a reduction in sentence “after considering factors set forth in 18 U.S.C. § 3553(a) to

the extent that they are applicable, if it finds that . . . extraordinary and compelling reasons

warrant such a reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus,

the Court looks to the Sentencing Commission’s policy statement in the United States

Sentencing Guidelines (“U.S.S.G.”) as a starting point in determining what constitutes

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).             Application Note

1(A)(ii)(I) of U.S.S.G. § 1B1.13 indicates that the medical condition of the defendant may

provide extraordinary and compelling reasons if the defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he or

she is not expected to recover.” Although the Sentencing Commission has not updated

or adopted a new policy statement since the FSA was enacted, the policy statement

nonetheless provides guidance as to what constitutes extraordinary and compelling

reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.

Schmitt, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020).




                                               2
 Case 5:18-cr-50066-TLB Document 67           Filed 05/27/21 Page 3 of 6 PageID #: 483




                                     III. DISCUSSION

                              A. Exhaustion of Remedies

       The Court’s ability to rule on Mr. Slack’s Motion is dependent on whether he:

(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion

for early release or (2) allowed 30 days to lapse since the warden received his request

for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Slack

presents proof that he requested compassionate release from his warden and was denied

such release twice, once in October 2020 and another time in November 2020. (Doc. 63,

pp. 2–3). Since more than 30 days have lapsed since he requested compassionate

release, the Court finds that Mr. Slack has satisfied the exhaustion requirement set forth

at 18 U.S.C. § 3582(c)(1)(A)(i).

                  B. Extraordinary and Compelling Circumstances

       Since Mr. Slack has already recovered from a COVID-19 infection, see Doc. 66-2,

p. 36, his argument for compassionate release relies upon his ongoing risk of reinfection

with COVID-19 and the alleged deterioration of his physical condition following his

COVID-19 infection. Unfortunately, there is little evidence to support either of these

contentions. As to Mr. Slack’s risk of reinfection, that risk is speculative. The Centers for

Disease Control and Prevention (“CDC”) website states that “[c]ases of reinfection with

COVID-19 have been reported, but remain rare.”             Ctrs. for Disease Control and

Prevention,    Reinfection    with   COVID-19,      https://www.cdc.gov/coronavirus/2019-

ncov/your-health/reinfection.html (last accessed May 25, 2021). In short, there is little

basis for the Court to conclude that Mr. Slack faces any risk of reinfection. Other courts

have agreed that the risk of COVID-19 reinfection does not, by itself, qualify as an




                                             3
 Case 5:18-cr-50066-TLB Document 67           Filed 05/27/21 Page 4 of 6 PageID #: 484




extraordinary and compelling reason justifying compassionate release. United States v.

Molley, 2020 WL 3498482, at *2–3 (W.D. Wash. June 29, 2020) (“That possibility [of

reinfection] is not the same as the concrete and serious threat that infection poses to at-

risk inmates, and it is not an extraordinary and compelling reason to release Molley from

prison.”); but see United States v. Hanson, 2020 WL 3605845, at *4 (D. Or. July 2, 2020)

(noting that a prior infection of COVID-19 may not necessarily confer immunity). In the

Court’s view, at this time, the risk to Mr. Slack posed by a potential reinfection is too

speculative to constitute an extraordinary and compelling reason for compassionate

release. As for his other health conditions—hypertension and mental illness—the Court

sees nothing in the record to indicate that these conditions prevent him from providing

self-care within his correctional facility. Thus, Mr. Slack has failed to show extraordinary

and compelling reasons justifying his release.

                              C. Section 3553(a) Factors

       Even if Mr. Slack were able to demonstrate extraordinary and compelling reasons

for his release, he is not a suitable candidate for early release considering the Section

3553(a) factors. Section 3582(c)(1) requires the court to consider the factors set forth in

18 U.S.C. § 3553(a) before granting a motion for compassionate release. The Court

considers a number of such factors, including: “the nature and circumstances of the

offense and the history and characteristics of the defendants;” and “the need for the

sentence imposed: to reflect the seriousness of the offense, to promote respect for the

law, []to provide just punishment for the offense[,] to afford adequate deterrence to

criminal conduct[,] . . . and to provide the defendant with needed educational or vocational




                                             4
    Case 5:18-cr-50066-TLB Document 67       Filed 05/27/21 Page 5 of 6 PageID #: 485




training, medical care, or other correctional treatment in the most effective manner[.]” 18

U.S.C. § 3553(a)(1), (2)(A)–(B), & (D).

        All of these factors weigh against a sentence reduction. Mr. Slack is a career

offender, and the bottom of his Guideline range was 188 months’ imprisonment. The

Court granted a considerable downward variance, ultimately sentencing Mr. Slack to 130

months’ imprisonment. The Court notes that it granted this variance in spite of the fact

that he is a career offender held responsible for approximately 160 grams of actual

methamphetamine. Moreover, counting from the date of his original arrest, Mr. Slack has

only served approximately one-fourth of his 130-month sentence. In the Court’s view,

this amount of time is insufficient to reflect the seriousness of his offense conduct, to

promote respect for the law, and to afford adequate deterrence to those who would seek

to engage in similar criminal activities. Additionally, allowing Mr. Slack to complete his

prison sentence in 31 months would create a significant disparity with other defendants

who have been held responsible for similarly large quantities of methamphetamine. In

sum, after considering and weighing all of the Section 3553(a) factors, the Court

continues to find that a sentence of 130 months is just and fair under the totality of the

circumstances.

        For these reasons, even if Mr. Slack had demonstrated extraordinary and

compelling medical reasons justifying a reduction of his sentence, the Court finds that the

Section 3553(a) factors do not justify compassionate release. 10F




1  To the extent Mr. Slack asks to serve the remainder of his sentence in home
confinement, the FSA gives only the BOP—not the Court—the power to decide where he
serves his sentence. See 18 U.S.C. §§ 3624(c)(4), 3621(b).


                                            5
Case 5:18-cr-50066-TLB Document 67      Filed 05/27/21 Page 6 of 6 PageID #: 486




                               IV. CONCLUSION

      IT IS THEREFORE ORDERED that Dustin Slack’s pro se Motion for

Compassionate Release (Doc. 63) is DENIED.

      IT IS SO ORDERED on this 27th day of May, 2021.




                                             TIMOTHY L. BROOKS
                                             UNITED STATES DISTRICT JUDGE




                                       6
